 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   MICHAEL NANNIS,
                                                            Case No.: 2:19-cv-01894-JAD-NJK
11          Plaintiff(s),
                                                                           ORDER
12   v.
                                                                        (Docket No. 14)
13   SB GAMING LLC, et al.,
14          Defendant(s).
15         Pending before the Court is the parties’ stipulation to permit the parties to file documents
16 under seal. Docket No. 14. The parties submit that “[g]ood cause and compelling reasons justify
17 filing [under seal all documents subject to the Stipulated Confidentiality Agreement and Protective
18 Order attached as Exhibit A] because th[o]se documents are within the State Court record and filed
19 under seal pursuant to the order of the State Court.” Id. at 1, 2.
20         The Ninth Circuit has made clear that the fact that a court has entered a blanket stipulated
21 protective order and that a party has designated a document as confidential pursuant to that
22 protective order does not, standing alone, establish sufficient grounds to seal a filed document.
23 See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003); see also Beckman
24 Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). Instead, a party seeking to file a
25 confidential document under seal must file a motion to seal and must comply with the Ninth
26 Circuit’s directives in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006),
27 and with Local Rule IA 10-5(a). The fact that another court has allowed the filing of certain
28 documents under seal does not indicate that the parties have complied with the relevant federal

                                                     1
 1 rules and caselaw. In fact, the parties’ confidentiality order from the state indicates that no court
 2 has made a determination that the relevant documents are appropriately under seal.
 3         Accordingly, the parties’ stipulation is DENIED. Docket No. 14.
 4         IT IS SO ORDERED.
 5         Dated: March 24, 2020
 6                                                               ______________________________
                                                                 Nancy J. Koppe
 7                                                               United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
